20-22175-shl     Doc 36     Filed 09/02/20 Entered 09/02/20 15:09:32           Main Document
                                          Pg 1 of 3



PENACHIO MALARA LLP
Counsel for the Debtor
245 Main Street, Suite 450
White Plains, New York 10601                       HEARING DATE & TIME:
(914) 946-2889                                     SEPTEMBER 9, 2020 at 10:00 AM

Anne Penachio, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
In re:                                                     CHAPTER 13
                                    :
SATIVIR KAUR,                                              Case No.: 20-22175 (SHL)
                                    :

                             Debtor. :
------------------------------------X


OBJECTION OF THE BOARD OF MANAGERS OF THE WOODS III IN
WESTCHESTER CONDOMINIUM II AND THE WOODS III IN WESTCHESTER
HOMEOWNERS ASSOCIATION TO THE DEBTOR’S AMENDED CHAPTER 13
PLAN

TO:    THE HONORABLE SEAN H. LANE
       UNITED STATES BANKRUPTCY JUDGE

              THE BOARD OF MANAGERS OF THE WOODS III IN WESTCHESTER
CONDOMINIUM II (the “Condo Board”) and the WOODS III IN WESTCHESTER
HOMEOWNERS ASSOICTAION, INC. (the “HOA”) submit this objection to the amended
Chapter 13 plan of the Debtor:


       1.     On January 31, 2020, the Debtor filed a voluntary petition for

relief under Chapter 13 of Title 11 of the United States Code, as amended (the “Bankruptcy

Code”) with the Clerk of this Court. The case was referred to the Bankruptcy Judge herein.

       2.     The Debtor’s primary asset is a condominium at 31 Bleakley Drive 26-1,

Peekskill, NY 10566 (the “Condo”).




                                               1
20-22175-shl     Doc 36     Filed 09/02/20 Entered 09/02/20 15:09:32            Main Document
                                          Pg 2 of 3



       3.     The Debtor, who upon information and belief, continues to reside in the Condo

has failed to pay common charges to the Condo Board. The Condo Board holds a secured claim

in the amount of $29,650.51 for amounts due pre-petition.   As set forth in the proof of claim,

notice of lien was timely filed with the Clerk of Westchester County under control number

570683406. Various judgments were entered in Peekskill City Court which became automatic

liens against the Condo by operation of law. The HOA also holds a secured claim against the

Debtor for amounts due under the Homeowner’s Association Declaration and By Laws.

       4.     Bayview holds or services the first mortgage on the Condo. According to

Bayview, as of August 4, 2020, $237,521.46 was due and owing.

       5.     The Debtor stopped making payments to Bayview.

       6.     The Debtor has not made payments to the Condo Board or HOA since the filing.

                             Surrender is not Effective as to HOA

       7.     The Debtor seeks to surrender her interest in the Condo in full satisfaction of any

claims held by Bayview and the Condo Board.      The Debtor did not surrender the property in

satisfaction of the secured claim of the HOA. As such, the HOA claim survives and the entire

secured amount should be paid under the Plan.

       8.     The Debtor did not provide for payment of the secured amounts due under the

Plan and thus the Plan should not be approved.

                             Debtor Responsible for Any Deficiency

       9.     In addition, the Debtor, who does not reside in the Condo, is responsible for any

deficiency that may be incurred by the Condo Board and/or HOA. Such deficiency must be

fixed as the Court noted by Judge Glenn in In re Sneidjer. United States Bankruptcy Court, S.D.

New York.(July 2, 2009) No. 08-13627(MG) (Bankr. S.D.N.Y. 2009).



                                                 2
20-22175-shl     Doc 36    Filed 09/02/20 Entered 09/02/20 15:09:32           Main Document
                                         Pg 3 of 3



        10.   In the event that the Court permits the Debtor to surrender the Condo, the Debtor

must move to fix the Condo Board’s deficiency claim and such claim must be included in the

plan.

Dated: White Plains, New York
       September 2, 2020

                                                          PENACHIO MALARA, LLP
                                                          By: /s/ Anne Penachio
                                                             Anne Penachio
                                                             Counsel for the Debtor
                                                             245 Main Street, Suite 450
                                                             White Plains, NY 10601
                                                             (914) 946-2889




                                               3
